                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHANTA DARGBEH,                             :       1:17-cv-1818
            Petitioner,                     :
                                            :
       v.                                   :       Hon. John E. Jones III
                                            :
CLAIR DOLL, Warden,                         :       Hon. William I. Arbuckle
York County Prison, et al.,                 :
                 Respondents.               :

                                          ORDER

                                    December 20, 2018

       1. The Report and Recommendation of Magistrate Judge William I.

            Arbuckle (Doc. 38) is ADOPTED. 1

       2. A separate Order for Release on Bond will be issued.

       3. Counsel for the Petitioner shall file a copy of the Acknowledgement to

            the Order for Release on Bond on the docket after it is executed by the

            Petitioner and her Custodian.

       4. The Clerk of Court shall CLOSE this file.


                                            s/ John E. Jones III
                                            John E. Jones III
                                            United States District Judge

1
 Counsel for Petitioner and Respondents have provided the Court with a letter advising that
neither party will file objections to the Report and Recommendation.


                                                1
